PER CURIAM.
Upon oúr de novo review, we affirm the trial court’s entry of final summary judgment. As to the sub-claim that the trial court erred’ in denying appellant’s request to consider its untimely affidavit in opposition to the motion for summary judgment, see Florida Rule of Civil Procedure 1.510(c)' (providing that evidence in opposition to summary judgment must be served at least five days prior to the day of the hearing or delivered no later than 5:00 p.m. two business days prior to the day of the hearing), we affirm and note that, in the absence of a transcript of the proceeding at which this request was made and denied, we cannot review whether the trial court abused its discretion in this regard. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla. 1979). Finally, appellant’s motion for rehearing, which was accompanied by a new affidavit,, was denied by the trial court, and we find no abuse of discretion in that ruling. See Lufthansa German Airlines Corp. v. Mellon, 444 So.2d 1066 (Fla. 3d DCA 1984); Coffman Realty, Inc. v. Tosohatchee Game Preserve, Inc., 413 So.2d 1 (Fla. 1982) (adopting Coffman Realty, Inc. v. Tosohatchee Game Preserve, Inc., 391 So.2d 1164 (Fla. 5th DCA 1980)).
Affirmed.